Title: From George Washington to Richard Conway, 6 March 1789
From: Washington, George
To: Conway, Richard

 

Dear Sir,
Mount Vernon March 6th 1789

I am much obliged by your assurance of Money—Mr Lear waits upon for it, and carry’s a Bond, drawn in the manner you requested. I am very well satisfied to allow 6 per Cent (the Interest of Maryland) because I have not the smallest doubt of the readiness with which you could lend any sum on those terms. If it is necessary that the Bond should be taken in Maryland I will exchange the one now sent for another to be given at George Town or opposite to Alexandria (at which ever Ferry I may pass) I would have done it this day but being to set of tomorrow for Fredericksburg in order probably to discharge the last Act of personal duty, I may, (from her age) ever have it in my power to pay my Mother it would be very inconvenient for me.
Upon collecting my Accounts by Mr Lear the other day, it was found that though 500£ will enable me to discharge them, yet it is incompetent to this and the other purpose the expences of my Journey to New York if I go thither; If therefore you could add another hundred pound to the former sum it would be very acceptable. Mr Lear is provided with a Bond for this sum also.
As you said nothing about security, in your letter, none is given, but I am not less willing and ready notwithstanding to include it in another Bond if you desire it. I am Dear Sir &c.

Go: Washington

